IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE       § No. 211, 2020
  JEANETTE T. MCDOWELL TRUST §
  U/A 5/1/1996               § Court Below—Court of Chancery
                             § of the State of Delaware
                             §
                             § C.A. No. 2019-0515
                             §

                         Submitted: April 23, 2021
                         Decided: April 26, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                   ORDER

      After consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Court of

Chancery’s decision dated March 8, 2021.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                         Chief Justice